Supreme Court of Florida
                                   ____________

                                   No. SC17-929
                                   ____________

                                DENNIS SOCHOR,
                                   Appellant,

                                         vs.

                              STATE OF FLORIDA,
                                   Appellee.

                                  [March 1, 2018]

PER CURIAM.

      We hereby affirm the denial of Appellant’s third successive motion for

postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.851.

Because the motion was legally insufficient on its face and refuted by the record,

we find that the trial court’s failure to hold a case status conference was harmless

error, and that no evidentiary hearing was required. See Marek v. State, 14 So. 3d

985, 999 (Fla. 2009); Rutherford v. State, 926 So. 2d 1100, 1108 (Fla. 2006).

      Additionally, the trial court did not err by summarily denying his claim

based on newly discovered evidence and Brady v. Maryland, 373 U.S. 83 (1963).

Sochor alleges that a recent declaration obtained from Marvin Droste details a
confession from Gary Sochor, Appellant’s brother, that Gary was actually “more

responsible than anyone else” for the murder of Patricia Gifford. However, the

declaration itself is inadmissible because it does not fall within a hearsay

exception. See Robinson v. State, 707 So. 2d 688, 691 (Fla. 1998); § 90.804(2),

Fla. Stat. Accordingly, the declaration from Marvin Droste would not “probably

produce an acquittal on retrial or yield a less severe sentence.” Kormondy v. State,

154 So. 3d 341, 353 (Fla. 2015). Therefore, the newly discovered evidence claim

was properly denied. See id. Further, the new information obtained from Droste is

not material under the Brady standard. See Strickler v. Greene, 527 U.S. 263, 281-

82 (1999). Viewing the declaration by Droste in the context of the entire record,

the content of the impeachment evidence against Gary Sochor does not undermine

our confidence. See Mordenti v. State, 894 So. 2d 161, 172 (Fla. 2004) (explaining

that the materiality prong of Brady is satisfied if “there is a reasonable probability

that this evidence ‘put[s] the whole case in such a different light as to undermine

confidence in the verdict.’ ” (quoting Kyles v. Whitley, 514 U. S. 419, 435 (1995)).

      Accordingly, we affirm the trial court’s denial of relief.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.


                                         -2-
An Appeal from the Circuit Court in and for Broward County,
     Paul L. Backman, Judge - Case No. 061986CF015270A88810

Neal Dupree, Capital Collateral Regional Counsel, Rachel Day, Assistant Capital
Collateral Regional Counsel, Jessica Houston and Jason Kruszka, Staff Attorneys,
Southern Region, Fort Lauderdale, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Donna M. Perry,
Assistant Attorney General, West Palm Beach, Florida,

      for Appellee




                                      -3-